                                                                        Case 4:20-cv-00238-YGR Document 15 Filed 01/16/20 Page 1 of 3



                                                               1   HUNTON ANDREWS KURTH LLP
                                                                   TIMOTHY J. CARLSTEDT (SBN 168855)
                                                               2   50 California Street, Suite 1700
                                                                   San Francisco, California 94111
                                                               3   Telephone: 415 • 975 • 3700
                                                               4   Facsimile: 415 • 975 • 3701
                                                                   tcarlstedt@HuntonAK.com
                                                               5
                                                                   Edward T. Colbert
                                                               6   (ecolbert@huntonak.com)
                                                                   HUNTON ANDREWS KURTH LLP
                                                               7   2200 Pennsylvania Avenue, N.W.
                                                               8   Washington, D.C. 20037
                                                                   Tel.: (202) 955-1500
                                                               9   Fax: (202) 778-2201
                                                              10
                                                                   Attorneys for Plaintiff
                                                              11
                                                                   Constellation Brands U.S. Operations, Inc.
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12
                                                                                                  UNITED STATES DISTRICT COURT
                                                              13
                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                              14
                                                              15
                                                                   CONSTELLATION BRANDS U.S.                      CASE NO.: 4:20-CV-00238-YGR
                                                              16
                                                                   OPERATIONS, INC.,
                                                              17   a New York corporation,                        PLAINTIFF CONSTELLATION BRANDS
                                                                                                                  U.S. OPERATIONS, INC.’S CERTIFICATE
                                                              18                  Plaintiff,                      OF INTERESTED PARTIES
                                                              19          v.                                      DATE:     January 16, 2020
                                                              20
                                                                   THE VINEYARD HOUSE, LLC,
                                                              21   a California limited liability company,        Complaint Filed:    January 10, 2020

                                                              22                  Defendant.
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                                  CERTIFICATE OF INTERESTED PARTIES
                                                                        Case 4:20-cv-00238-YGR Document 15 Filed 01/16/20 Page 2 of 3



                                                               1   Pursuant to Civil Local Rule 3-15 of this Court, the undersigned certifies that as of this date, other
                                                                   than the named parties, there is no such interest to report.
                                                               2
                                                               3
                                                                   DATED: January 16, 2020                               HUNTON ANDREWS KURTH LLP
                                                               4
                                                               5
                                                                                                                         By: /s/ Timothy J. Carlstedt
                                                               6                                                                 Timothy J. Carlstedt
                                                               7                                                             Counsel for Plaintiff
                                                               8                                                             Constellation Brands U.S. Operations, Inc.

                                                               9
                                                              10
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12
                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                                     2
                                                                                                  CERTIFICATE OF INTERESTED PARTIES
                                                                        Case 4:20-cv-00238-YGR Document 15 Filed 01/16/20 Page 3 of 3



                                                               1                                   CERTIFICATE OF SERVICE

                                                               2
                                                                          The undersigned certifies that PLAINTIFF CONSTELLATION BRANDS U.S.
                                                               3
                                                                   OPERATIONS, INC.’S CERTIFICATE OF INTERESTED PARTIES was served on
                                                               4
                                                                   Defendant’s counsel by USPS mail and email on this 16th day of January 2020:
                                                               5
                                                               6 Peter H. Bales                                    Glenn Philip Zwang
                                                                   Farah P. Bhatti                                 BUCHALTER
                                                               7 Christina L. Trinh                                333 Market Street, 25th Floor
                                                                   Michael L. Meeks                                San Francisco, CA 94105
                                                               8 BUCHALTER                                         gzwang@buchalter.com
                                                               9 18400 Von Karman Ave., Suite 800
                                                                   Irvine, CA 92612-0514
                                                              10   Tel.: (949) 760-1121                            Jeffrey Michael Judd
                                                                   Fax: (949) 720-0182                             Peter H. Bales
                                                              11   Email: pbales@buchalter.com                     Buchalter, A Professional Corporation
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                                           mmeeks@buchalter.com                    55 Second Street, Suite 1700
                                                              12           fbhatti@buchalter.com                   San Francisco, CA 94105
                                                              13           ctrinh@buchalter.com                    jjudd@buchalter.com
                                                                                                                   pbales@buchalter.com
                                                              14
                                                              15
                                                              16
                                                              17
                                                                   Dated: January 16, 2020                   By:       /s/ Timothy J. Carlstedt
                                                              18                                                       Timothy J. Carlstedt
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                                   3
                                                                                                CERTIFICATE OF INTERESTED PARTIES
